
	

113 S2637 IS: SBA Intermediary Lending Program Act of 2014
U.S. Senate
2014-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2637
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2014
			Mr. Levin introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To modify the small business intermediary lending program.
	
	1.Short titleThis Act may be cited as the SBA Intermediary Lending Program Act of 2014.
		2.Small business intermediary lending programSection 7(l) of the Small Business Act (15 U.S.C. 636(l)) is amended—
				(1)
				in the subsection heading, by striking Pilot;
			
				(2)
				in paragraph (1)(B), by striking pilot;
			
				(3)
				in paragraph (2)—
				
					(A)
					by striking 3-year ; and
				
					(B)
					by striking pilot;
				
				(4)
				in paragraph (4)—
				
					(A)
					by striking subparagraph (B) and inserting the following:(B)Loan limits(i)In generalNo single  loan to an eligible intermediary under this subsection may exceed $1,000,000.(ii)Total amountThe total amount outstanding and committed to an eligible intermediary by the
			 Administrator under the Program may not exceed
			 $5,000,000.
							; and
					(B)
					by striking subparagraph (G) and inserting the following:
					(G)Maximum amountsThe Administrator may make loans under the
			 Program—(i)during each of fiscal years 2015, 2016, and 2017, in a total amount of not more than $20,000,000;
			 and(ii)during fiscal year 2018 and each fiscal year thereafter, using such amounts as are made available
			 for the Program.; and
				
				(5)
				by striking paragraph (6).
			
